Title: To James Madison from Edward Carrington, 30 July 1789
From: Carrington, Edward
To: Madison, James


My dear Sir
Powhatan July 30. 1789
That several of the Packets you have done me the favor to send have remained so long unacknowledged is owing to my having been engaged in business which took me out of reach of the Post Office. I a few days ago was possessed of the whole together. The papers containing the debates upon the powers of the President to remove Officers of the Executive department, were truly acceptable. This was an important Matter and, in my opinion involved the vitals of that part of the Constitution. The President without such powers would have been, but nominally, at the head of the Executive; his authority would have been diminished to almost nothing, and proportionably his responsibility. The debates in the oposition were, some of them ingenious—they have however turned principally on the possibility of wanton abuses in the President, when I think it might have been considered that divesting him of these powers would expose the public to very probable abuses in many other hands: the question is reducible to this alternative, either to leave it in the power of the President to abuse his Trust in wantonly removing inferior Officers; or subject the public to daily abuses in the hands of every inferior officer who may be employed. His situation will always afford the public a good security against his exercising his powers to the injury of a good Officer, whilst that of the inferior Officers, were they independent of him, would be constantly productive of abuses in neglect of duty, not to say any thing of active vices. To say he might have procured the removal of a bad Officer by impeachment was saying nothing, he must have been constantly employed as a prosecutor, in which he would have lost much of the weight necessary to his Station, nor would that establishment for the trial of High Officers have long retained the necessary solemnity, had it been resorted to too frequently. In fine, the inferior Officers of the Executive department, are but aids of the President, and it would, in my opinion, have been absurd, to give him less than full powers over them.
Accept my thanks for the punctuallity with which you favor me with the papers which contain your debates; be good enough my dr sir to continue sending them, with just so much writing, as you can, with convenience, spare the time to commit to paper. Present me to your worthy Colleagues and beleive me to be with great sincerity yr Affe. Freind &c.
Ed. Carrington
 